internal_revenue_service department of the treasury uil nos dc washington person to contact telephone number refer reply to cc dom fi p plr-103110-98 date february legend taxpayer corporation lender agent account account date date w date date m i a o h dollar sec_1 t i number number u o percent percent dear this letter responds to a letter received date requesting the as revised in a letter received february following rulings that sec_263 will not disallow any deductions for interest on certain loans because of stock a costless_collar on corporation plr-103110 -98 alternatively that sec_263 will disallow deductions for only a portion of the interest on the loans and or sec_1 b -3t d will be available to identify that that stock identification rules similar to those of sec_1 l c the corporation stock used as collateral for the loans is distinct from the corporation stock subject_to the costless_collar facts taxpayer and a counterparty will enter into a costless taxpayer will purchase a cash-settlement put the put option and the cali option if collar with respect to a specified number of shares of corporation stock_option from the counterparty and sell a cash-settlement call option to the counterparty will have the same trade dates and the same maturity dates the price of corporation stock is less than the exercise price of the put option at maturity the counterparty will pay to taxpayer an amount equal to the product of that difference times the specified number of shares greater than the exercise price of the call option at maturity taxpayer will pay to the counterparty an amount equal to the product of that difference times the specified number of shares the exercise prices of the two options will be set so that the premiums on the two options are substantially equal exercise price of the call option will be greater than the exercise price of the put option if the price of corporation stock is the taxpayer entered into a margin loan agreement with lender on under the agreement taxpayer can borrow a maximum of the loan is collateralized with number shares of date dollar sec_1 taxpayer’s corporation stock on date certificates representing number shares of corporation stock were transferred from taxpayer’s account with agent to account with agent account collateral for lender numbers and issue dates is included in an attachment a list of the certificates share is designated as an account for taxpayer's taxpayer might enter into additional loan agreements the collateralized with corporation stock in the future existing loan is and any future loans collateralized with taxpayer’s corporation stock will be unrelated to the costless_collar taxpayer exceeds the sum of the number of shares used as collateral for the loans and the number of shares specified in the costless_collar the number of shares of corporation stock owned by plr-103110-98 corporation’s stock is publicly traded as of date taxpayer owned number shares of corporation stock as of date taxpayer owned approximately percent of the voting power of corporation and approximately percent of its stock applicable law sec_263 provides that no deduction shall be allowed for interest_and_carrying_charges properly allocable to personal_property that is part of a straddle any amount not allowed as a deduction because of sec_263 is chargeable to the capital_account of the personal_property to which it relates sec_263 was added to the code by the economic_recovery_tax_act_of_1981 sec_1092 defines straddle as offsetting positions with respect to personal_property sec_1092 defines personal_property as any section d a provides that personal_property generally does personal_property of a type that is actively_traded not include stock exception to the general_rule of sec_1092 is part of a straddle at least one of the offsetting positions of which is an option with respect to such stock or substantially_identical_stock_or_securities sec_1092 d b i i provides’ an a for stock that sec_1092 defines position as an interest in personal_property sec_1092 a provides that a taxpayer holds offsetting positions with respect to personal_property if there is a substantial diminution of the taxpayer's risk of loss from holding any position with respect to personal_property by reason of his holding one or more other positions with respect to personal_property sec_1092 b recognizes that one or more positions may offset only a portion of one or more other positions and directs the secretary to issue regulations that prescribe the method for determining the portion of such other positions that will be taken into account such regulations the secretary has not yet issued sec_1092 a i provides that two or more positions shall be presumed to be offsetting if the positions are in the same personal_property whether established in such property or a contract for such property plr-103110-98 sec_263 defines interest_and_carrying_charges as the excess of the sum described in sec_263 a over the sum described in sec_263 described in sec_263 a or continued to purchase or carry the personal_property the first summand of the sum is interest on indebtedness incurred there is no direct authority interpreting the phrase indebtedness incurred or continued to purchase or carry in sec_263 however the phrase also occurs in sec_265 as well as several other code sections sec_265 provides that no deduction shall be allowed for interest on indebtedness incurred or continued to purchase or carry tax-exempt obligations was redesignated from sec_265 by the tax_reform_act_of_1986 authorities under sec_265 a are not controlling for purposes of sec_263 but may provide useful guidance in the absence of any direct authority under sec_263 sec_265 ‘ revproc_98_3 1998_1_irb_100 provides in sec_4 that rulings or determination letters will not ordinarily be issued on the issue whether for purposes of sec_265 indebtedness is incurred or continued to purchase or carry tax- exempt obligations sec_1_1012-1 and provide rules for the sec_1_1012-1 sec_1_1012-1 provides that an adequate adequate identification of shares of stock sold or transferred by a taxpayer identification is made if certificates representing the stock are delivered to the transferee i provides that an adequate identification is made if stock is left in the custody of a broker or other agent the taxpayer specifies to the broker or agent the particular stock to be sold or transferred at the time of the sale or transfer and confirmation of the specification is set forth in a written document from the broker or agent within a reasonable_time thereafter sec_1 i c ii provides that an adequate identification is made if the taxpayer delivers a single stock certificate to a broker or other agent for sale of a part of the stock through the broker or agent the taxpayer specifies to the broker or agent the particular stock to be sold or transferred at the time of delivery and confirmation of the specification is set forth in a written document from the broker or agent within a reasonable_time thereafter an adequate identification is made if the taxpayer sells or transfers part of the stock represented by a single certificate directly to the purchaser or transferee and the taxpayer maintains a written record of the particular stock that he intended to sell or transfer ii also provides that sec_1_1012-1 ol fe plr-103110-98 -s5- sec_1_1092_b_-3t provides requirements and methods sec_1 b - for the identification of positions that are part of a sec_1092 identified mixed_straddle 3t d provides a presumption that the taxpayer has identified a sec_1092 identified mixed_straddle by the time required if the taxpayer receives independent verification of the identification constitute independent verification including the placement of a position in a separate and designated account maintained by a broker futures commission merchant or similar person sec_1 b -3t d i person or the party from which one or more positions of the straddle are acquired stating the date the straddle is established and identifying the other positions of the straddle sec_1 b -3t d ii sec_1_1092_b_-3t describes facts that and written confirmation from such a application of law to ruling requests based on the facts and representations submitted we we conclude that the options offset only a portion of conclude that the two positions consisting of the put option in the costless_collar and taxpayer’s corporation stock constitute a straddle under sec_1092 we conclude similarly that the call option and taxpayer’s corporation stock also constitute a straddle that stock consisting of the number of shares specified in the costless_collar because the payoff under each option is determined by that number of shares under the call option will be higher than the exercise price under the put option it options will be exercised at maturity collateral for also be identified with the put option the shares that are or otherwise identified with the call option may is certain that at most one of the because the exercise price thus in the absence of regulations under sec_1092 b we is permissible for taxpayer to identify which conclude that it shares of corporation stock are part of the straddles and which shares are used as collateral for the loans using appropriately modified versions of the methods of sec_1_1012-1 and or sec_1 b -3t d in order to establish that the shares that are part of the collar are not used as collateral for the loans for either method any timing requirements applicable to the straddles refer to the date the costless_collar is established and any timing requirements applicable to any loan refer to the date the loan is made the plain language of sec_263 prevents us from ruling that thus can never apply to put-and-call collars on stock sec_263 ruling requests and would require that we rule on the dollar_figure plr-103110-98 issue whether the loans were incurred or continued to purchase or carry the corporation stock in the costless_collar language incurred or continued to purchase or carry is the same as in sec_265 covered by sec_4 of rev ruling requests and the issues are similar to the issues we decline to rule on because the and proc except as specifically ruled on above no opinion is expressed concerning the tax consequences of this transaction under any other provision of the code or regulations particular no opinion is expressed concerning the applicability of sec_263 to the costless_collar and the loans no ruling was requested and none is given concerning sec_1259 in this ruling is directed only to the taxpayer who requested sec_6110 of the code provides that it may not be it used or cited as precedent sincerely yours assistant chief_counsel financial institutions products by b - a uy kt fs a betel obert b williams assistant to chief branch enclosure copy off plr-103110-98 attachment certificates representing shares of taxpayer’s corporation stock transferred from account to account on date number shares issued 29s
